UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended September 30, 2015 or ¨ TRANSITION REPORTS PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission File Number: 001-36070 Five Prime Therapeutics, Inc. (Exact name of registrant as specified in its charter) Delaware 26-0038620 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Two Corporate Drive South San Francisco, California 94080 (415) 365-5600 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler x Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2) Yes¨Nox As of October 30, 2015, the number of outstanding shares of the registrant’s common stock was 27,503,839. TABLE OF CONTENTS PARTI. FINANCIAL INFORMATION 4 Item1. Financial Statements 4 Condensed Balance Sheets as of September 30, 2015 and December31, 2014 4 Condensed Statements of Operations for the Three and Nine Months Ended September 30, 2015 and 2014 5 Condensed Statements of Comprehensive Loss for the Three and Nine Months Ended September 30, 2015 and 2014 6 Condensed Statement of Cash Flows for the Nine Months Ended September 30, 2015 and 2014 7 Notes to Condensed Financial Statements 8 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item3. Quantitative and Qualitative Disclosures About Market Risk 24 Item4. Controls and Procedures 24 PARTII. OTHER INFORMATION 25 Item1. Legal Proceedings 25 Item1A. Risk Factors 25 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 49 Item6. Exhibits 49 Signatures 50 Exhibit Index 51 In this report, unless otherwise stated or the context otherwise indicates, references to “Five Prime,” “the company,” “we,” “us,” “our” and similar references refer to Five Prime Therapeutics, Inc. The Five Prime logo and RIPPS ® are our registered trademarks. This report also contains registered marks, trademarks and trade names of other companies. All other trademarks, registered marks and trade names appearing in this report are the property of their respective holders. 2 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS AND INDUSTRY DATA This Quarterly Report on Form 10-Q contains forward-looking statements. In some cases you can identify these statements by forward-looking words such as “believe,” “may,” “will,” “estimate,” “continue,” “anticipate,” “intend,” “could,” “would,” “project,” “plan,” “expect,” or similar expressions, or the negative or plural of these words or expressions. These forward-looking statements include statements concerning the following: · our estimates regarding our expenses, revenues, anticipated capital requirements and our needs for additional financing; · our expectations that our FPA008 collaboration agreement with Bristol-Myers Squibb Company will become effective upon expiration of the notice and waiting period under the Hart-Scott-Rodino Antitrust Improvements Act of 1976; · our receipt of future milestone payments and/or royalties, and the timing of such payments; · our or our partners’ ability to timely advance drug candidates into and through clinical data readouts and successful completion of clinical trials alone or in combination with other drugs; · the timing of the initiation, progress and results of preclinical studies and research and development programs; · our expectations regarding the potential safety, efficacy or clinical utility of our product candidates; · the implementation, timing and likelihood of success of our plans to develop companion diagnostics for our product candidates; · our ability to maintain and establish collaborations; · the implementation of our business model and strategic plans for our business, drug candidates and technology; · the scope of protection we establish and maintain for intellectual property rights covering our drug candidates and technology; · the size of patient populations targeted by products we or our partners develop and market adoption of our potential products by physicians and patients; · the timing or likelihood of regulatory filings and approvals; · developments relating to our competitors and our industry; and · our expectations regarding licensing, acquisitions and strategic operations. These statements are only current predictions and are subject to known and unknown risks, uncertainties and other factors that may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from those anticipated by the forward-looking statements. We discuss many of these risks in this report in greater detail under the heading “Risk Factors” and elsewhere in this report. You should not rely upon forward-looking statements as predictions of future events. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by law, we are under no duty to update or revise any of the forward-looking statements, whether as a result of new information, future events or otherwise, after the date of this report. We obtained the industry, market and competitive position data in this quarterly report from our own internal estimates and research as well as from industry and general publications and research surveys and studies conducted by third parties. While we believe that each of these studies and publications is reliable, we have not independently verified market and industry data from third-party sources. While we believe our internal company research is reliable and the market definitions we use are appropriate, neither such research nor these definitions have been verified by any independent source. 3 PART I. FINANCIAL INFORMATION Item1. Financial Statements FIVE PRIME THERAPEUTICS, INC. Condensed Balance Sheets (In thousands) September 30, December 31, Assets Current assets: Cash and cash equivalents $ $ Marketable securities Receivable from collaborative partners Prepaid and other current assets Total current assets Property and equipment, net Other long-term assets Total assets $ $ Liabilities and stockholders' equity Current liabilities: Accounts payable $ $ Accrued personnel-related expenses Other accrued liabilities Deferred revenue, current portion Deferred rent, current portion Total current liabilities Deferred revenue, long-term portion Deferred rent, long-term portion Other long-term liabilities Commitments Stockholders' equity: Common stock 26 22 Preferred stock — — Additional paid-in capital Accumulated other comprehensive income 37 1 Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these unaudited condensed financial statements. 4 FIVE PRIME THERAPEUTICS, INC. Condensed Statements of Operations (In thousands, except per share amounts) Three Months Ended Nine Months Ended September 30, September 30, Collaboration and license revenue $ Operating expenses: Research and development General and administrative Total operating expenses Loss from operations ) Interest income 57 Other expense, net (3 ) ) (3 ) ) Net loss $ ) $ ) $ ) $ ) Basic and diluted net loss per common share $ ) $ ) $ ) $ ) Shares used to compute basic and diluted net loss per common share The accompanying notes are an integral part of these unaudited condensed financial statements. 5 FIVE PRIME THERAPEUTICS, INC. Condensed Statements of Comprehensive Loss (In thousands) Three Months Ended Nine Months Ended September 30, September 30, Net loss $ ) $ ) $ ) $ ) Other comprehensive income: Net unrealized (loss) gain on marketable securities ) 19 36 60 Comprehensive loss $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these unaudited condensed financial statements. 6 FIVE PRIME THERAPEUTICS, INC. Condensed Statement of Cash Flows (In thousands) Nine Months Ended September 30, Operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Loss on disposal of property 3 41 Stock-based compensation expense Amortization of premium on marketable securities Changes in operating assets and liabilities: Receivable from collaborative partners ) Prepaid, other current assets, and other long-term assets ) ) Accounts payable Accrued personnel-related expenses ) Deferred revenue ) Deferred rent ) ) Other accrued liabilities and other long-term liabilities Net cash used in operating activities ) ) Investing activities Purchases of marketable securities ) ) Maturities of marketable securities Purchases of property and equipment ) ) Net cash used in investing activities ) ) Financing activities Proceeds from public offering of common stock, net Proceeds from the sale of common stock to collaborative partner — Proceeds from issuance of common stock under equity incentive plans Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these unaudited condensed financial statements. 7 FIVE PRIME THERAPEUTICS, INC. Notes to Condensed Financial Statements September 30, 2015 1. Description of Business Five Prime Therapeutics, Inc. (we, us, our or the Company) is a clinical-stage biotechnology company focused on discovering and developing novel protein therapeutics. Protein therapeutics are antibodies or drugs developed from extracellular proteins or protein fragments that block disease processes, including cancer and inflammatory diseases. We were incorporated in December 2001 in Delaware. Our operations are based in South San Francisco, California and we operate in one segment. Unaudited Interim Financial Information The accompanying financial information as of September 30, 2015 is unaudited. The Condensed Financial Statements included in this report reflect all adjustments (consisting only of normal recurring adjustments) that our management considers necessary for the fair statement of the results of operations for the interim periods covered and of the financial condition of the Company at the date of the interim balance sheet. We derived the Condensed Balance Sheet as of December 31, 2014 from the audited financial statements, but did not include all disclosures required by generally accepted accounting principles in the United States of America, or GAAP. The results for interim periods are not necessarily indicative of the results for the entire year or any other interim period. The accompanying Condensed Financial Statements and related financial information should be read in conjunction with the audited financial statements and the related notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December31, 2014 filed with the U.S. Securities and Exchange Commission. Follow-on Public Offering In January 2015, we closed an underwritten public offering of 3,829,994 shares of our common stock, which included shares we issued pursuant to our underwriters’ exercise of their over-allotment option. We received net proceeds of $78.7 million, after underwriting discounts, structuring fees and offering expenses. 2. Summary of Significant Accounting Policies Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions about future events that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities as of the date of the financial statements as well as reported amounts of revenue and expenses during the reporting period. Actual results could differ materially from those estimates. Fair Value of Financial Instruments We determine the fair value of financial and nonfinancial assets and liabilities using the fair value hierarchy, which describes three levels of inputs that may be used to measure fair value, as follows: Level 1—Quoted prices in active markets for identical assets or liabilities; Level 2—Observable inputs other than Level 1 prices such as quoted prices for similar assets or liabilities, quoted prices for identical or similar assets or liabilities in markets that are not active, or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities; and Level 3—Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. We determine the fair value of Level 1 assets using quoted prices in active markets for identical assets. We review trading activity and pricing for Level 2 investments as of each measurement date. Level 2 inputs, obtained from various third-party data providers, represent quoted prices for similar assets in active markets and were derived from observable market data, or, if not directly observable, were derived from or corroborated by other observable market data. In certain cases where there is limited activity or less transparency around inputs to valuation, we classify securities as Level 3 within the valuation hierarchy. We do not have any Level 3 securities as of September 30, 2015. 8 The following table summarizes, for assets recorded at fair value, the respective fair values and the classifications by level of input within the fair value hierarchy defined above (in thousands): September 30, 2015 Basis of Fair Value Measurements Total Level 1 Level 2 Level 3 Assets Money market funds $ $ $ — $ — U.S. Treasury securities — — Total cash equivalents and marketable securities $ $ $ — $ — December 31, 2014 Basis of Fair Value Measurements Total Level 1 Level 2 Level 3 Assets Money market funds $ $ $ — $ — U.S. Treasury securities — — U.S. government agency securities — — Total cash equivalents and marketable securities $ — Net Loss Per Share of Common Stock We compute basic net loss per common share by dividing net loss attributable to common stockholders by the weighted-average number of shares of common stock outstanding during the period. We excluded the following options to purchase shares of common stock and restricted stock awards, or RSAs, (in thousands) from the calculation of diluted net loss per share for all periods presented as the effect would have been antidilutive: Three Months Ended Nine Months Ended September 30, September 30, Options and RSAs to purchase common stock Recently Issued Accounting Standards In May 2014, the Financial Accounting Standards Board issued Accounting Standards Update 2014-09, Revenue from Contracts with Customers: Topic 606 (ASU 2014-09), to supersede nearly all existing revenue recognition guidance under GAAP. The core principle of ASU 2014-09 is to recognize revenues when promised goods or services are transferred to customers in an amount that reflects the consideration that is expected to be received for those goods or services. ASU 2014-09 defines a five-step process to achieve this core principle and, in doing so, it is possible more judgment and estimates may be required within the revenue recognition process than are required under existing GAAP, including identifying performance obligations in the contract, estimating the amount of variable consideration to include in the transaction price and allocating the transaction price to each separate performance obligation. ASU 2014-09 is effective for us in our first quarter of fiscal 2018 using either of two methods: (i) retrospective application of ASU 2014-09 to each prior reporting period presented with the option to elect certain practical expedients as defined within ASU 2014-09; or (ii) retrospective application of ASU 2014-09 with the cumulative effect of initially applying ASU 2014-09 recognized at the date of initial application and providing certain additional disclosures as defined per ASU 2014-09. We are currently evaluating the impact of our pending adoption of ASU 2014-09 on our financial statements. 9 3. Cash Equivalents and Marketable Securities The following is a summary of our cash equivalents and marketable securities (in thousands): September 30, 2015 Amortized Unrealized Unrealized Estimated Cost Basis Gains Losses Fair Value Money market funds $ $ — $ — $ U.S. Treasury securities 38 (1 ) 38 (1 ) Less: cash equivalents ) — — ) Total marketable securities $ $ 38 $ (1 ) $ December 31, 2014 Amortized Unrealized Unrealized Estimated Cost Basis Gains Losses Fair Value Money market funds $ $ — $ — $ U.S. Treasury securities 18 ) U.S. government agency securities — — 18 ) Less: cash equivalents ) — — ) Total marketable securities $ $ 18 $ ) $ As of September 30, 2015, the amortized cost and estimated fair value of our available-for-sale securities by contractual maturity are shown below (in thousands): Amortized Estimated Cost Fair Value Debt securities maturing: In one year or less $ $ Total marketable securities $ $ We determined that the gross unrealized losses on our marketable securities as of September 30, 2015 were temporary in nature.We currently do not intend to sell these securities prior to maturity and do not consider these investments to be other-than-temporarily impaired at September 30, 2015. There were no sales of available-for-sale securities in any of the periods presented. 4. Equity Incentive Plans The following table summarizes option activity under our equity incentive plans and related information: Options Outstanding Weighted Weighted Average Average Number of Exercise Price Remaining Shares Per Share Term Balance at December 31, 2014 $ Options granted $ Options exercised ) $ Options forfeited ) $ Options expired ) $ Balance at September 30, 2015 $ Options exercisable $ 10 We have granted RSAs to certain of our employees. RSAs are share awards that entitle the holder to receive freely tradable shares of our common stock upon vesting and are unforfeitable once fully vested. We based the fair value of RSAs on the closing sales price of our common stock on the grant date. The following table summarizes RSA activity under our equity incentive plans and related information: RSAs Outstanding Weighted-Average Number Grant-Date of Shares Fair Value Unvested balance at January 1, 2015 $ RSAs granted $ RSAs vested ) $ RSAs forfeited ) $ Unvested balance at September 30, 2015 $ As of September 30, 2015, there were 2,020,024 shares of common stock available for future issuance under our 2013 Omnibus Incentive Plan. Stock-Based Compensation We calculate employee stock-based compensation expense based on awards ultimately expected to vest reduced by estimated forfeitures. We estimate forfeitures at the time of grant and revise forfeitures, if necessary, in subsequent periods if actual forfeitures differ from those estimates. Total stock-based compensation expense recognized was as follows (in thousands): Three Months Ended Nine Months Ended September 30, September 30, Research and development $ General and administrative Total $ We estimated the fair value of each stock option using the Black-Scholes option-pricing model based on the date of grant of such stock option with the following assumptions: Three Months Ended Nine Months Ended September 30, September 30, Expected term (years) 6.0-6.1 5.4-6.7 5.5-6.1 5.3-6.7 Expected volatility 71 % 85 % 71-73% 85 % Risk-free interest rate 1.5-1.9% 1.7-2.0% 1.4-1.9% 1.6-2.0% Expected dividend yield 0 % 0 % 0 % 0 % As of September 30, 2015, we had $13.7 million of total unrecognized compensation expense related to nonvested employee and director stock options that we expect to recognize over a weighted-average period of 3.2 years. Additionally, we had $23.7 million of total unrecognized compensation expense related to employee and director RSAs that we expect to recognize over a weighted-average period of 1.4 years. 11 5.Acquired Technology INBRX 110 LP In July 2015, we entered into a research collaboration and license agreement with INBRX 110 LP, or Inhibrx, to obtain (a) an exclusive, worldwide license to antibodies to glucocorticoid-induced tumor necrosis factor receptor, or GITR, for therapeutic and diagnostic uses, which we refer to respectively as licensed therapeutic products andlicensed diagnostic products, and (b) an exclusive option, or the option, to obtain exclusive, worldwide licenses to multi-specific antibodies developed by Inhibrx that bind to both GITR and other targets, each of which we refer to as a multi-specific product.We can exercise an option with respect to a multi-specific product within a limited period of time after (i) certain activities related to initiating clinical manufacturing of such multi-specific product or (ii) if not earlier exercised, the dosing of the first patient in a Phase 2 clinical trial of such multi-specific product. Pursuant to the agreement, we paid Inhibrx an upfront fee of $10.0 million for the license and for services to be provided by Inhibrx related to a research cell bank. Additionally, with respect to each licensed therapeutic product, we will be obligated to pay up to $62.5 million in specified development milestone payments and (i) if such licensed therapeutic product does not receive a Breakthrough Therapy Designation from the U.S. Food and Drug Administration, or FDA, up to $280.0 million in specified regulatory and commercial milestone payments, or (ii) if such licensed therapeutic product receives a Breakthrough Therapy Designation from the FDA, up to $380.0 million in specified regulatory and commercial milestone payments. Inhibrx is also eligible for low double-digit tiered royalties on future product sales. We may pay all or a portion of milestone payments for development and regulatory events in shares of our common stock, subject to certain limitations and conditions. We would be obligated to register for resale under the Securities Act of 1933, as amended, or the Securities Act, any such shares of our common stock.
